Citation Nr: 0636305	
Decision Date: 11/21/06    Archive Date: 11/28/06

DOCKET NO.  03-04 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a disability rating in excess of 40 percent 
for lumbosacral strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel





INTRODUCTION

The veteran served on active duty from May 1981 to February 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2001 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which reduced the disability rating for the 
veteran's service-connected lumbosacral strain from 40 
percent to 10 percent.  The veteran perfected an appeal of 
this rating decision, and in an October 2004 decision and 
remand, the Board restored the veteran's original disability 
rating and remanded the case for additional development.  It 
is again before the Board for further appellate 
consideration.  In February 2005, the RO effectuated the 
Board's decision and increased the veteran's disability 
rating to the original 40 percent.  As this does not 
represent the highest possible benefit, this issue remains in 
appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).
  
The veteran was scheduled for a hearing before a Veterans Law 
Judge at the RO on July 13, 2004; however, since the 
appellant did not report to the scheduled hearing, the 
request is considered withdrawn.  38 C.F.R. § 20.704 (2006).

In his December 2002 substantive appeal, the veteran 
contended that his service-connected back disability 
prevented him from obtaining and maintaining employment.  The 
Board views this statement as an inferred claim for a total 
disability compensation rating based on individual 
unemployability (TDIU), and as such is referred to the RO for 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

The duty to assist includes obtaining an examination and 
medical opinion when necessary to make an adequate 
determination.  See Duenas v. Principi, 18 Vet. App. 512 
(2004).  In instruction paragraph 6 of the October 2004 
remand, the Board instructed VA to provide examinations to 
determine the extent of disability and severity of the 
veteran's service connected lumbosacral strain.  The veteran 
did not report to his scheduled orthopedic and neurological 
examinations on March 11, 2006.  According to a statement by 
the veteran, he did not receive notice of the examinations 
until March 13, 2006, at which time he requested that they be 
rescheduled.  In a Report of Contact, dated March 13, 2006, 
it was indicated that another examination would be scheduled 
and the veteran advised of the examination via phone and mail 
in time to report for the examination.  

In order to fully develop the veteran's claim, and in the 
interest of fulfilling VA's duty to assist, the veteran 
should be rescheduled for orthopedic/neurological 
examination(s) to review the history of and ascertain the 
nature and severity of the veteran's lumbosacral strain, 
taking into consideration all applicable rating criteria for 
the spine and his current diagnosis of degenerative disc 
disease.  In addition, the examiner should give an opinion on 
the veteran's limitation of motion due to his back pain 
consistent with the holding in DeLuca v. Brown, 8 Vet. App. 
202 (1995).  38 C.F.R. §§ 4.40 and 4.45 (2006).  This 
examination is needed to provide clinical findings so that VA 
can consider ratings under appropriate diagnostic codes 
applicable during the pendency of this appeal.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be requested to 
identify all sources of treatment for his 
service-connected lumbosacral strain from 
July 2005 to the present, that he submit 
any such private or VA treatment records 
in his possession, and that he furnish 
signed authorizations for release to VA 
of private medical records in connection 
with each non-VA source he identifies.  
Copies of the treatment records from all 
sources he identifies, not currently of 
record, should then be requested and 
associated with the claims folder.

2.  VA should make arrangements for the 
veteran to be afforded 
orthopedic/neurologic examination(s) to 
determine the nature and extent of his 
service-connected lumbosacral strain.  
All indicated tests or studies deemed 
necessary for an accurate assessment 
should be done, to include range of 
motion of the lumbar spine.  The claims 
file and this remand must be made 
available to the examiner(s) for review 
of the pertinent evidence in connection 
with the examination(s), and the 
report(s) should so indicate.  

The orthopedic/neurologic examiner(s) is 
to assess the nature and severity of the 
veteran's lumbosacral strain in 
accordance with the latest AMIE worksheet 
for rating disorders of the spine and 
intervertebral disc syndrome.  The 
examiner(s) should be provided with 
copies of all applicable rating criteria 
for spinal disorders to assist in 
preparing a report addressing the nature 
and extent of the veteran's service-
connected spine disability.  The 
examiner(s) should also provide an 
opinion as to combined duration of 
incapacitating episodes, measured in 
weeks of incapacitation (requiring bed 
rest) per year and an opinion as to the 
veteran's limitation of motion due to his 
back pain.  The neurological examiner 
should report any neurological symptoms 
found on examination.
 
The examiner(s) should clearly outline 
the rationale and discuss the medical 
principles involved for any opinion 
expressed.  If the requested medical 
opinion cannot be given, the examiner(s) 
should state the reason why.

3.  The veteran should be given adequate 
notice of the requested examinations, 
which includes advising him of the 
consequences of his failure to report to 
the examinations.  If he fails to report 
to the examinations, this fact should be 
noted in the claims folder and a copy of 
each scheduling of examination 
notification or refusal to report notice, 
whichever is applicable, should be 
obtained by the RO and associated with 
the claims folder.

4.  Following completion of the above, VA 
should readjudicate the appellant's claim 
to include consideration of all 
applicable diagnostic codes under the 
schedular criteria in effect before 
September 23, 2002, after September 23, 
2002, and after September 26, 2003, and 
to include consideration of DeLuca v. 
Brown, 8 Vet. App. 202 (1995) and 38 
C.F.R. §§ 4.40, 4.45 (2006).  If any 
determination remains unfavorable to the 
appellant, he and his representative 
should be provided with a supplemental 
statement of the case, reflecting 
consideration of any new evidence and all 
pertinent laws and regulations.  A 
reasonable opportunity to respond should 
be afforded before the case is returned 
to the Board for further review.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claim.  No action by 
the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of the 
claim.  38 C.F.R. § 3.655 (2006).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


